Title: To Thomas Jefferson from Joseph Dougherty, 17 September 1807
From: Dougherty, Joseph
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington Septr. 17th. —07
                        
                        I received your letter of the 6th. on the 10th. Inst. Containing a fifty Dollar note, for which I humbly
                            thank you Sir. In being by you so kindly accepted to your service again, I return you my sincere thanks, as well for that,
                            as numberless other favours confered upon me without merit
                        To compensate what may be in my power for these favours and also to make some small restitution for the many
                            idle days I have spent in your service under high wages, I propose to do the whole of the work, that my helper and I have
                            heretofore done, and which will be no more than exercise for me Sir. I am doubtful of the ewes having lambs by the 4
                            horn’d ram. he is jumping to day one that he has jump’d 5 weeks since. the lambs still sucks the ewes which he has jumped
                                4 and 6 weeks ago. if he is between the sheep and goat perhaps it may
                            be with him the same as a mule. if this is the case the season of the ewes will be lost 
                  Sir your Hble. Srvt.
                        
                            Jos. Dougherty
                            
                        
                    